Title: From Louisa Catherine Johnson Adams to John Quincy Adams, July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					July 1826
				
				Having just received a letter from John I wish to know if you are desirous that I should come on before the affairs are settled as I have no interest in the concerns and as I am aware of the difficulties incident to the settlement I think it will be better for me to have nothing to do with it as it is impossible for me to steer clear of breakers however I may wish it I shall proceed to New Youk York and expect there to find a Letter from you deciding what I am to do—If I proceed I shall pass a couple of days with Mrs. de Wint then cross to New Haven and go and make a visit of two or three days to Mr. Boylston and from thence go on to you at Quincy or to Sandwich for the rest of the Season—I shall leave the City on Saturday and expect to be in New York on Tuesday next if no accident occurs—Yours affectionately
				
					L C A.
				
				
			